DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/02/2022.  As directed by the amendment: claims 1 and 2 have been amended, no additional claims have been cancelled, no new claims have been added, and claims 40, 43 and 44 remain withdrawn from consideration as being drawn to a nonelected invention(s). Thus, claims 1, 2, 5-21 and 108 are presently examined in the current Office Action.

Examiner’s Note
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 10-21 and 108 are rejected under 35 U.S.C. 103 as being unpatentable over Bureau et al. (US PG Pub. 2007/0288088), hereinafter Bureau, in view of Mangiardi (US PG Pub. 2013/0236498) and Huang et al. (US Patent No. 8,709,071), hereinafter Huang.
Regarding claims 1 and 5, Bureau discloses a drug eluting stent comprising a stent framework comprising luminal, abluminal and lateral sides; a biodegradable drug-containing layer comprising one or more polymers coating the luminal, abluminal and lateral sides of the stent, each side of the polymer coating having a thickness; a drug embedded in at least one side of the drug-containing layer; and a biocompatible base layer/electro-grafted coating disposed over the stent framework and supporting the drug-containing layer ([0024] - [0027] & Claim 1), wherein the degradation of the one or more polymers on the luminal side is faster than the degradation on the abluminal side ([0120], Lines 1-4 – to clarify it is stated that the coating thickness on the abluminal side is higher/thicker than the luminal side, thus the degradation of the coating on the luminal side would be faster, due to the lower/thinner coating thickness, than the degradation of the coating on the abluminal side, which has a higher/thicker coating thickness); and the drug-containing layer releases the drug within 30 days after stent implantation within a vessel ([0043], Lines 6-8 & [0133], Lines 1-2); but does not specifically disclose the degradation of the one or more polymers on the lateral sides is faster than the degradation on the abluminal side, a ratio between the thicknesses of the drug-containing layers on the luminal and lateral sides and the thickness of the drug-containing layer on the abluminal side is between 2:3 and 1:7, and that the thickness of the drug-container layer on the luminal side is the same as the thickness on the lateral sides.
	However, Mangiardi teaches a stent in the same field of endeavor with a drug-embedded biodegradable coating, and discloses that the thicknesses of the biodegradable coating layer can be adjusted on different surfaces/sides to achieve desired degradation behavior (Mangiardi: [0108], Lines 1-2).  Furthermore, Huang teaches a stent, in the same field of endeavor, comprising struts (910) with an abluminal side (980), lateral sides (940) and a luminal side (LS), wherein the stent/strut is coated with a biodegradable drug-containing layer comprising one or more polymers, wherein the thickness of the drug-container layer on the luminal side (LST) is the same as the thickness on the lateral sides (940T), and a ratio between the thicknesses of the drug-containing layers on the luminal side (LST)/the lateral sides (940T) and the abluminal side (980T) is between 2:3 and 1:7, illustrated in Figure 9A and modified figure 9A, below (Huang: Column 6, Lines 43-44; Column 12, Lines 4-7 & Column 13, Lines 25-26 – to clarify, coating 950 is a uniform coating all around the strut, and forms the thickness of the drug-containing layer of the luminal and lateral sides, thereby teaching the thickness of the luminal and lateral sides is the same; the thickness of the drug-containing layer of the abluminal is formed by coating layer 950 and coating layer 930, and it is stated that the two layers can have the same thickness, thus the ratio between the thicknesses of the drug-containing layers on the luminal/lateral sides and the abluminal side is 1:2, which is within the claimed range of between 2:3 and 1:7). And also states that compositions of the layers can depend on desired release rates of the drugs (Huang: Column 15, Lines 15-17).

    PNG
    media_image1.png
    353
    373
    media_image1.png
    Greyscale

  	In view of the teachings of Mangiardi and Huang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the drug eluting stent of Bureau to be modified such that the thickness of the biodegradable drug-containing layer on the luminal side and the lateral sides are the same/uniform, and less than the thickness on the abluminal side, resulting in the degradation on the lateral sides being faster than the degradation on the abluminal side, and wherein the ratio between the thicknesses on the luminal/lateral sides and the abluminal side is between 2:3 and 1:7, in order to achieve desired treatment parameters based on specific patient need, such as specific degradation rates and/or release rates of the drug on different surfaces/sides of the stent.
Regarding claims 2 and 108, Bureau in view of Mangiardi and Huang disclose the drug-eluting stent of claim 1, wherein Bureau further teaches the drug-containing layer is configured to completely dissolve between 30 days and 60 days after stent implantation within a vessel, wherein the drug-containing layer is said to have completely dissolved when from about 95% to about 100% of the drug-containing layer has dissolved (Bureau: [0043], Lines 6-8 & [0133], Lines 1-2).
Regarding claim 10, Bureau in view of Mangiardi and Huang disclose the drug eluting stent of claim 1 or 2, wherein Bureau further teaches the drug comprises at least one drug selected from an antithrombogenic agent, an anticoagulant, an antiplatelet agent, an antineoplastic agent, an antiproliferative agent, an antibiotic, an anti-inflammatory agent, a gene therapy agent, a recombinant DNA product, a recombinant RNA product, a collagen, a collagen derivative, a protein analog, a saccharide, a saccharide derivative, and combinations of the same (Bureau: [0066]).
Regarding claim 11, Bureau in view of Mangiardi and Huang disclose the drug eluting stent of claim 1 or 2, wherein Bureau further teaches the drug comprises sirolimus and/or a derivative or analog (Bureau: [0069], Lines 1-3).
Regarding claim 12, Bureau in view of Mangiardi and Huang disclose the drug eluting stent of claim 1 or 2, wherein Bureau further teaches the drug containing/biodegradable layer has a thickness between 5 and 12 m (Bureau: [0063]).
Regarding claims 13-16, Bureau in view of Mangiardi and Huang disclose the drug eluting stent of claim 1 or 2, wherein Bureau further teaches the drug-containing/biodegradable layer is selected from tyrosine derived polycarbonates, and poly(-hydroxyalcanoate)s/derivatives thereof, and (PLGA) polylactide-co-glycolide 50/50 (Bureau: [0071], Lines 12-14 & [0118], Last two lines).
Regarding claim 17, Bureau in view of Mangiardi and Huang disclose the drug eluting stent of claim 1 or 2, wherein Bureau further teaches the biocompatible base layer/electro-grafted coating comprises poly n-butyl methacrylate (Bureau: [0039], 7th and 8th to last Lines).
Regarding claim 18, Bureau in view of Mangiardi and Huang disclose the drug eluting stent of claim 1, wherein Bureau further teaches the biocompatible base layer/electro-grafted coating comprises an electro-grafted polymeric layer having an interdigitated surface with the drug-containing/biodegradable layer (Bureau: [0039], Lines 13-17).
Regarding claim 19, Bureau in view of Mangiardi and Huang disclose the drug eluting stent of claim 18, wherein Bureau further teaches the electro-grafted polymeric layer has a thickness between 10 nm and 1000 nm (Bureau: [0039], Line 5 & Claim 4).
Regarding claim 20, Bureau in view of Mangiardi and Huang disclose the drug eluting stent of claim 18, wherein Bureau further teaches the electro-grafted polymeric layer comprises a monomer selected from the group consisting of vinylics, epoxides, and cyclic monomers undergoing ring opening polymerization and aryl diazonium salts (Bureau: [0039], last 9 Lines & Claim 5).
Regarding claim 21, Bureau in view of Mangiardi and Huang disclose the drug eluting stent of claim 20, wherein Bureau further teaches the monomer is further selected from the group consisting of butyl methacrylate, methyl methacrylate, hydroxyethyl methacrylate, epsilon caprolactone, and 4-aminophenyl diazonium tetrafluoro borate (Bureau: [0039], last 9 Lines & Claim 6).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bureau in view of Mangiardi and Huang as applied to claims 1 and/or 2 above, and further in view of Fifer et al. (US Pub. 2006/0149365), hereinafter Fifer.
Regarding claim 6, Bureau in view of Mangiardi and Huang disclose the drug eluting stent claim 1 or 2, wherein Mangiardi discloses that the drug can be distributed non-uniformly throughout the coating of a stent (Mangiardi: [0053], Lines 3-5); but it is not specifically disclosed that the drug is embedded only on the abluminal side of the stent.
	However, Fifer, who teaches a stent in the same field of endeavor with a drug-embedded biodegradable coating, discloses that it is known in the art to concentrate a drug on the abluminal side of the stent in order to supply more drug to a vessel wall in which the abluminal side of the sent contacts (Fifer: [0021], Lines 5-8), further giving an example of drugs that reduce restenosis are only required on an abluminal/outer surface of a stent, not the luminal/inner surface, and having the drug on all surfaces of the stent could lead to adverse effects (Fifer: [0007], Lines 8-13).
	In view of the teachings of Fifer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the drug to only be on/embedded in the drug-containing/biodegradable layer on the abluminal side, of the drug eluting stent of Bureau in view of Mangiardi and Huang, in order to provide a concentration of a specific drug, i.e. one that reduces restenosis, to the vessel wall which the abluminal side of the sent is in contact with, without creating adverse effects such as drug delivery to non-targeted tissue/blood.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bureau in view of Mangiardi and Huang as applied to claims 1 and/or 2 above, and further in view of McDermott et al. (US PG Pub. 2009/0306766), hereinafter McDermott.
Regarding claims 7 and 8, Bureau in view of Mangiardi and Huang disclose the drug eluting stent of claim 1 or 2, wherein Bureau further teaches the stent framework is fabricated from a metal comprising at least one of stainless steel, nitinol, tantalum, cobalt-chromium MP35N or MP20N alloys, platinum, and titanium (Bureau: [0038]); but does not specifically disclose the stent framework is fabricated from a single piece of metal, wire, or tubing.
	However, McDermott teaches a stent (100), illustrated in Figure 1, in the same field of endeavor, wherein the stent framework is fabricated from a single piece of wire or tubing ([0064], Lines 2-3); and also further teaches that it is well known in the art for stents to be cut from a tube or wound from a wire ([0004], Lines 1-2).
	In view of the teachings of McDermott, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the stent framework, of the drug eluting stent of Bureau in view of Mangiardi and Huang, to be fabricated from a single piece of wire or tubing (as taught by McDermott), since these are well known ways, in the art, for fabricating stents.  Furthermore, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the stent framework being fabricated from a single piece of metal, wire, or tubing, as opposed to any other way/form of fabricating.
Regarding claim 9, Bureau in view of Mangiardi and Huang disclose the drug eluting stent of claim 1 or 2, but do not specifically disclose the stent framework being fabricated from a biodegradable material.
However, McDermott teaches a stent, in the same field of endeavor, wherein the stent framework is fabricated from a biodegradable material, such that it can be resorbed in a subsequent time period ([0056], Line 4 & 8-10).
In view of the teachings of McDermott, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate material to fabricate the stent framework, of the drug eluting stent of Bureau in view of Mangiardi and Huang, from, including a biodegradable material, in order to for the stent to resorbed in a subsequent time period (as taught by McDermott); and it is to be noted that it is generally recognized as being within the level of ordinary skill in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).  Furthermore, it is also noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the stent framework being fabricated from a biodegradable material, as opposed to any other material.

Response to Arguments
Applicant’s arguments with respect to independent claim 1, and those claims that depend from it, have been considered but are moot because the arguments do not apply to the current rejections presently used in the Office Action. Specifically, in response to Applicant’s amendment, Examiner now cites the prior art of Huang, in addition to the prior art of Bureau and Mangiardi; rejecting independent claim 1, and those claims that depend from it, as being unpatentable over Bureau in view of Mangiardi and Huang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774